Citation Nr: 1137896	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-39 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for post-arthroscopic residuals of left (minor) shoulder (left shoulder disorder) for the period prior to January 25, 2007.

2.  Entitlement to a compensable rating for post-arthroscopic residuals of left shoulder disorder for the period since January 25, 2007.

3.  Entitlement to a compensable rating for left foot dyshidrotic eczema (skin disorder).

4.  Entitlement to service connection for obstructive sleep apnea (OSA)

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A March 2007 rating decision, in pertinent part, continued noncompensable ratings for the left shoulder and skin disorders, and denied entitlement to service connection for the right shoulder disorder.  An April 2007 rating decision denied entitlement to service connection for OSA.  The Veteran perfected an appeal of both rating decisions.

The issues of entitlement to a compensable rating for post-arthroscopic residuals of left shoulder disorder for the period since January 25, 2007, and entitlement to service connection for right shoulder disorder and OSA are addressed in the REMAND portion of the document below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 25, 2007, the Veteran's left shoulder disorder was not manifested by ankylosis, painful motion, limitation of motion limited to shoulder level, or limitation of motion to 25 degrees from the side.

2.  The Veteran's left foot skin disorder is not manifested by at least 5 percent of total body area affected, or the need for intermittent systemic therapy at any time during the current rating period.

3.  A July 2005 rating decision denied entitlement to service connection for right shoulder disorder due to the absence of clinical evidence of a diagnosed disorder, and the Veteran did not appeal the decision.  

4.  The evidence submitted since the July 2005 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for left (minor) shoulder disorder for the period prior to January 25, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.31, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5201 (2011).

2.  The requirements for a compensable rating for left foot skin disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.31, 4.7, 4.118, DC 7813-7806.

3.  The July 2005 rating decision that denied entitlement to service connection for right shoulder disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

4.  The evidence submitted for the record since the July 2005 rating decision is new and material to the Veteran's claim of entitlement to service connection for right shoulder disorder; therefore, the application to reopen is allowed.  38 U.S.C.A. §§ 5103A, 5107, 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the issuant of each rating decision appealed, VA notified the Veteran in February and October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The February 2007 letter also informed the Veteran why his prior claim was denied and what type evidence is needed to reopen it.  The Board finds both letters fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts any failure to assist him with his claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


New and Material Evidence

The relevant evidence of record at the time of the July 2005 rating decision consisted of the service treatment records, private records of Diagnostic Imaging, and the results of the April 2005 VA examination.  The April 2005 VA examination report notes the Veteran's report that a recent MRI examination had revealed a partial rotator cuff tear, and further follow-up was needed to determine treatment.  Physical examination revealed full range of motion (ROM) on forward flexion but limitation of motion on abduction.  There also was diffuse palpable tenderness.  Although the examiner noted that diagnoses would be entered upon receipt of x-ray results, the examination report does not reflect a diagnosis related to the right shoulder.  The July 2005 rating decision reflects that the claim was denied because there was no evidence of a clinically diagnosed disability.  As noted earlier, an August 2005 RO letter informed the Veteran of the decision and of his appeal rights.  As also noted earlier, the Veteran did not appeal the decision.  Thus, the July 2005 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105.

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The examiner at the January 2007 VA examination diagnosed tendonitis, currently resolved.  This suggests the presence of right shoulder disability , at least for a time, following the July 2005 rating action.  The new evidence raises a reasonable possibility of substantiating the Veteran's claim. Accordingly, the Veteran's claim of entitlement to service connection for right shoulder disorder is reopened.  38 C.F.R. § 3.156(a).

Although the claim is reopened, the Board finds it is not sufficiently developed to render a decision on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It is discussed further later in the remand portion of this document.

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Left Shoulder

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

Historically, service treatment records document the Veteran's in-service treatment for chronic left shoulder pathology.  Treatment included an arthroscopic subacromial decompression.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, while the April 2005 VA examination report notes the Veteran is left-hand dominant, the service treatment records and the January 2007examination report reflect that the Veteran is right handed.  The Board finds the Veteran is right handed, which means that his left shoulder is the non-dominant or minor shoulder.  The RO rated his left shoulder under DC 5201, which is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a.

The normal ROM of the shoulder is forward elevation (flexion) of 0 to 180 degrees; abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees and internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  A 20 percent evaluation is warranted for limitation of motion of either arm when motion is possible to the shoulder level.  Limitation of motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor arm, and a 30 percent evaluation for limitation of motion of the minor arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

At the January 2007 examination the Veteran complained of a pinching-type pain in the mid-anterior aspect of the shoulder.  He reported further that flare-ups occurred with no specific activity.  The Veteran reported some recurrent popping, but he denied weakness, swelling, subluxation, or dislocation.  The Veteran related that he had not had any recent treatment, but he tried to exercise the shoulder and keep it loose.  Other than having to abstain from weight lifting exercise, the Veteran reported he had no limitation on his daily activities.  He worked as computer analyst, and the left shoulder did not impact his work in any way.

Physical examination revealed tenderness to palpation over the left anterior glenohumeral joint region.  Palpable popping with movement was noted but no acromioclavicular joint grinding.  Hawkins's sign was negative.  ROM on forward flexion and abduction were 0 to 180 degrees without pain.  Internal rotation was to 90 degrees with pain at the extreme.  External rotation was also to 90 degrees but without pain.  Muscle strength was 5/5 with internal and external rotation, and abduction, both against resistance.  Other than evidence of the prior surgery, left shoulder x-rays were read as unremarkable.  The examiner diagnosed residuals of subacromial decompression.

The objective findings on clinical examination show the left shoulder disorder to have manifested full ROM in all planes.  Thus, the left shoulder more nearly approximated a noncompensable rating.  38 C.F.R. §§ 4.31, 4.7.  The evidence of record shows a compensable rating was not met or approximated, as the examiner noted that there was no additional loss of ROM due to pain or weakness, etc., on repetitive use testing.  See 38 C.F.R. §§ 4.40 and 4.45.  The Board has also considered the prospect of a compensable rating under § 4.59 for painful motion.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827 ( __ Vet. App. ___, Aug. 4, 2011).  Having done so, the Board finds the clinical findings still show a compensable rating is not met or approximated.

The examiner noted areas of tenderness and popping on movement but no grinding.  Further, ROM on flexion, abduction, and external rotation were pain free.  What pain was manifested was at the end point of internal rotation.  Further, there is no evidence that the noted pain resulted in functional loss.  There must be functional loss due to pain for there to be a disability or ratable entity.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672297 ( __ Vet. App. ___, Aug. 23, 2011).   Thus, the Board finds the Veteran's left shoulder disorder more nearly approximated the assigned noncompensable rating for the period that ended on the day of the examination, January 24, 2007.  38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5201.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

Left Foot Skin Disorder

The SOC informed the Veteran of the skin rating criteria in effect prior to August 30, 2002, despite the fact VA received the Veteran's claim in April 2006, and the March 2007 rating decision did not reference the applicable rating criteria.  In light of the state of the evidence, however, the Board finds no prejudice to the Veteran.  The rating decision reflects the Veteran's skin disorder is rated under DC 7813, which provides for evaluation as dermatitis or eczema.  See 38 C.F.R. § 4.118.

Eczema is rated under DC 7806.  Id.  These rating criteria provide that, if the skin condition covers an area of less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy is required during the past 12-month period, a noncompensable rating is warranted.  If at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  38 C.F.R. § 4.118.

The January 2007 examination report reflects that the Veteran reported water blisters appeared on the bottom of his feet which burst and then peeled.  Other areas peeled randomly.  The Veteran also reported dry skin, and he had a lot of itching associated with the blisters.  None of the topical medications prescribed over the years had helped his symptoms, which had neither worsened nor improved.  As of the day of the examination, the Veteran only used lotion.  Physical examination of the feet revealed scattered areas of superficial peeling on the plantar surface with clear blisters of varying size.  The affected skin extended just to the medial margin of the arch and along the lateral margin.  There were about six or seven scattered dark pigmented macular scars on the plantar surface.  All toes manifested full ROM.  The examiner noted that the eczema affected 1 to 2 percent of the total body surface and no exposed areas.

The objective findings on clinical examination show the left foot skin disorder to more nearly approximate the assigned noncompensable rating.  38 C.F.R. § 4.7.  A compensable rating was not met or approximated, as the disorder affects less than 5 percent of the entire body area, no exposed area is affected, and only topical medications have been prescribed.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, DC 7813-7806.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

New and material evidence having been submitted, a claim of entitlement to service connection for right shoulder disorder is reopened and the appeal is granted to that extent only.

Entitlement to a compensable rating for post-arthroscopic residuals of left (minor) shoulder disorder for the period prior to January 25, 2007, is denied.
Entitlement to a compensable rating for left foot skin disorder is denied.


REMAND

Left Shoulder.

Prior to certification of the appeal to the Board, the RO decision review officer (DRO) received VA and private medical evidence of additional treatment of the Veteran's left shoulder.  The evidence included records of physical therapy and treatment for the period August to April 2008.  These records document pain on overhead motion and treatment via steroid injections.  An April 2008 entry of S.C., M.D., reflects that Dr. C recommended another arthroscopic subacromial decompression.  A December 2008 memorandum of the DRO reflects that a supplemental SOC (SSOC) was not required, as the additional evidence was not pertinent to the appeal.  The Board deems that determination erroneous, as the additional evidence indicates the Veteran's left shoulder disability had increased in severity after the 2007 examination.  Thus, a SSOC should have been issued even if another examination was not arranged.  See 38 C.F.R. § 19.31.

OSA.

As was the case with the left shoulder, the DRO received additional evidence related to this claim, to include a positive nexus opinion by M.J.G, M.D., and lay statements from the Veteran's wife and G.B.M., who served with the Veteran during their active service.  Mr. M related that he shared sleeping quarters with the Veteran and frequently had to awaken the Veteran to stop his snoring.  Mr. M also related that at times the Veteran appeared to stop breathing.  The Veteran's wife noted similar observations.  In addition to the fact that no SSOC was issued, this claim was denied without a VA examination.  The Board finds a Duty to Assist via examination was triggered.  See 38 C.F.R. § 3.159(c)(4)(iii).


Right Shoulder.

As noted earlier in the decision above, the January 2007 VA examination included the right shoulder, and the examiner, a physician assistant, diagnosed resolved tendonitis and opined that it was not causally connected with the Veteran's active service.  The examiner noted that it would require speculation to connect the Veteran's current right shoulder disorder with the one instance in 1998 when the Veteran presented for treatment of right shoulder pain secondary to lifting duffel bags.  Further, the examiner noted, there were no instances of treatment noted in the service treatment records to show a chronic disorder, and it was not treated again until the end of 2004.

The Board notes that service treatment records document the Veteran's presentation in mid-July 2004 with complaints of right anterior shoulder pain over the prior six months.  The assessment was right shoulder impingement, and a consult for physical therapy was issued.  The Veteran's effective date of retirement from active service was July 31, 2004.  Hence, he was still on active duty.  Further, the event was after the Veteran's physical examination for retirement, which was in May 2004.  The claims file needs to be reviewed by a physician with specific information from the RO that the Veteran was in fact in active service at the time of the July 2004 treatment.

Accordingly, the case is REMANDED for the following action:

1.  Arrange a VA orthopedic examination by a physician to determine the current extent and severity of shoulder disability.  The claims folder must be made available to the examiner for review as part of the examination.

The examiner should identify all disability emanating from the service-connected post-arthroscopic residuals of left shoulder.  Aside from addressing the range of motion of the left shoulder, the examiner is requested to specifically address the extent, if any, of functional loss of use of the left shoulder due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of motion.

With regard to the right shoulder, the examiner should identify any current right shoulder disability or disability that has resolved since July 2005.  For each right shoulder disability identified, the physician should indicate whether it at least as likely as not (probability of at least 50 percent) had its clinical onset in service or is otherwise related to service, including episodes of right shoulder problems in December 1998 and July 2004 documented in the service treatment records.  The examiner's medical analysis should include whether the private medical records, especially those of November 2004, show either a chronic right shoulder disorder or a continuity of right shoulder symptoms.  Any opinion should be fully explained and the rationale provided.

2.  The AMC/RO shall also obtain a medical nexus opinion, based on a comprehensive review of the claims file, from an appropriate physician examiner as to whether it is at least as likely as not that the Veteran's OSA is causally related to the Veteran's active service.  The examiner is asked to specifically comment on Dr. G's January 2008 report and opinion and to indicate specific agreement or disagreement.  A full rationale and explanation for agreement or disagreement should be provided.

If the examiner advises that a nexus opinion on the OSA cannot be rendered without an examination, the AMC/RO will arrange the examination.

The examiner(s) is advised that, the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655, the consequences for failure to report for a VA examination without good cause include denial of the claim.  

4.  After all of the above is complete, review the Veteran's claims de novo in light of the additional evidence obtained.  If any claim is not granted to his satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


